DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 8/4/2021.
Claims 1-20 are pending. Claims 1, 5, 13 and 17 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2021, 10/19/2021, 3/29/2022 and 9/28/2022 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 4, 8, 9 and 18 are objected to because of the following informalities:  
In claim 4, line 1, “the priority indication information” is suggested to be changed into --a priority indication information--. 
In claim 8, line 3, “a multiplexing manner” is suggested to be changed into --the multiplexing manner--. Similar suggestion is given to claims 9 and 18.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0044905) in view of Ryoo et al (US 2020/0037345).
Regarding claims 1, Kim discloses a method for multiplexing uplink grant resources, comprising: 
determining, by a network device (par 7; e.g. base station),uplink grant resources information and multiplexing manner information (par 27; e.g. plurality of grants transmitted by eNBs 120-128; wherein multiplexing manner information is interpreted as information that controls multiplexing data into the MAC PDU, hence including grant resource for the remaining logical channels in the plurality of grants transmitted by eNBs), wherein, the uplink grant resources information is used for indicating uplink grant resources (fig. 3 & par 29-32; in one example, first grant 320 reads on the uplink grant resource) configured by the network device for a terminal device (par 7; e.g. a base station transmits a grant to the terminal based on the buffer state report), the multiplexing manner information is used for indicating a multiplexing manner of remaining uplink grant resources (fig. 3 & par 30; in the example, second grant 320 or third grant 330 reads on the multiplexing manner information; also see par 7), wherein the remaining uplink grant resources are uplink grant resources in the uplink grant resources (fig. 3 & par 30, par 33-34; in the example, the UE 101 selects the MAC PDU 360 largest in size with the remained space and determines the logical channel… there are the logical channel 1 305, logical channel 3 315, and logical channel 4 317 of which the logical channel 1 305 is assigned the largest resource, such that the UE maps the data 345 of the logical channel 3 315 to the MAC PDU 360; thus, it is obvious that a grant resource 330 is the remaining uplink grant resource for logical channel 3 315) except a part of uplink grant resources used for carrying data in one or more logical channels corresponding to the uplink grant resources (fig. 3 & par 33; in the example, grant resource 330 is not assigned to logical channel 2 310 since first grant 320 is mapped to the MAC PDU 355 for the LCH 2).
Kim does not disclose explicitly:
determining control information, wherein the control information comprises grant resource and multiplexing manner information;
transmitting, by the network device, the control information to the terminal device (emphasis added).
However, Ryoo discloses:
determining control information, wherein the control information comprises grant resource and multiplexing manner information (par 268; in one example, the eNB provides a logical channel priority set ID applied UL grant when allocating the corresponding UL grant to the UE. This may be performed through DCI transmitted through a PDCCH; wherein the logical channel priority reads on multiplexing manner information);
transmitting, by the network device, the control information to the terminal device (par 268; i.e. the eNB transmits DCI to the UE; also fig. 15; thus grant resource and multiplexing manner regarding logical channels are control information being transmitted to the UE).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ryoo with the electronic system of Kim. One is motivated as such to inform a logical channel priority applied to the corresponding UL grant (Ryoo, par 269).

Regarding claim 2, Ryoo discloses:
wherein, before the determining, by a network device, control information, the method further comprises:
 receiving, by the network device, a resource scheduling request transmitted by the terminal device (fig. 15; e.g. scheduling request), wherein the resource scheduling request is used for indicating a data amount of data to be transmitted of the terminal device and a logical channel carrying the data to be transmitted (par 291; a request for UL resources ( a scheduling request signal or a buffer status report MAC CE) which the UE transmits to the eNB); and
determining, by the network device, the uplink grant resources according to the data amount and a service feature of the logical channel carrying the data to be transmitted (par 292; eNB receiving preferred logical channel priority set ID information from the UE in step (2) selects resources (for example, resources having a short TTI or resources having a long TTI) for easily application of a logical channel priority indicated by the corresponding set ID and then allocates the resources to the UE through UL grant).

Regarding claim 3, Kim discloses:
wherein, the multiplexing manner comprises at least one of the following manners: a global logical channel multiplexing manner, a partial logical channel multiplexing manner and an undefined logical channel multiplexing manner (fig. 3 & par 34; e.g. logical channel 4 317 having the 20-byte resource which is closest to the 20-byte remained space of the MAC PDU 360, the UE 101 maps the 20 bytes of the logical channel to the remained space of the MAC PDU 360; thus, the mapping of LCH 4 is at least a partial logical channel multiplexing manner).

Regarding claim 4, Kim discloses:
wherein, the priority indication information is also used for the terminal device to determine priorities that different data packets in the each logical channel multiplex the remaining uplink grant resources (par 39; e.g. The MAC device 215 divides the resources according to the priorities and tokens of the logical channels).

Regarding claim 5, Kim discloses a method for multiplexing uplink grant resources, comprising:
receiving, by a terminal device (par 7; e.g. terminal), uplink grant resources information (par 7; e.g. a base station transmits a grant to the terminal based on the buffer state report), and the uplink grant resources information is used for indicating uplink grant resources (fig. 3 & par 29-32; in one example, first grant 320 reads on the uplink grant resource) configured by the network device for the terminal device (par 7; e.g. a base station transmits a grant to the terminal based on the buffer state report);
determining, by the terminal device, a multiplexing manner of remaining uplink grant resources (par 27; wherein multiplexing manner information is interpreted as information that controls multiplexing data into the MAC PDU, hence including grant resource for the remaining logical channels; also fig. 3 & par 30; in the example, second grant 320 or third grant 330 reads on the multiplexing manner information; also see par 7, par 33; and thus, the mapping of the remaining space of the MAC PDU 360 is determined based on the second or third grant), wherein the remaining uplink grant resources are uplink grant resources in the uplink grant resources (fig. 3 & par 30, par 33-34; in the example, the UE 101 selects the MAC PDU 360 largest in size with the remained space and determines the logical channel… there are the logical channel 1 305, logical channel 3 315, and logical channel 4 317 of which the logical channel 1 305 is assigned the largest resource, such that the UE maps the data 345 of the logical channel 3 315 to the MAC PDU 360; thus, it is obvious that a grant resource 330 is the remaining uplink grant resource for logical channel 3 315) except a part of uplink grant resources used for carrying data in one or more logical channels corresponding to the uplink grant resources (fig. 3 & par 33; in the example, grant resource 330 is not assigned to logical channel 2 310 since first grant 320 is mapped to the MAC PDU 355 for the LCH 2); and 
multiplexing, by the terminal device, the remaining uplink grant resources according to the multiplexing manner (par 43; e.g. the MAC device 215 multiplexes the RLC PDU s generated per logical channel into MAC PDUs and transmits the MAC PDUs using the resource indicated in the grant).
Kim does not disclose explicitly:
receiving control information transmitted by a network device, wherein the control information comprises uplink grant resource information (emphasis added).
However, Ryoo discloses:
receiving control information, transmitted by a network device, wherein the control information comprises uplink grant resource information (par 268; in one example, the eNB provides a logical channel priority set ID applied UL grant when allocating the corresponding UL grant to the UE. This may be performed through DCI transmitted through a PDCCH).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ryoo with the electronic system of Kim. One is motivated as such to inform a logical channel priority applied to the corresponding UL grant (Ryoo, par 269).

Regarding claim 6, Kim discloses:
wherein, the uplink grant resources correspond to one or more logical channels used for carrying data to be transmitted (fig. 3 & par 33; e.g. data 340 of the logical channel 2 310 assigned the largest resource is mapped to the largest MAC PDU 355 which is granted by the first grant 320);
the remaining uplink grant resources comprises resources that does net fill up the data to be transmitted in the uplink grant resources (fig. 3 & par 33; e.g. the remining grant 325 and 330 are mapped to other logical channels not fill up the data to be transmitted in the first grant).

Regarding claim 7, Kim discloses: 
wherein, the method further comprises:
transmitting, by the terminal device, a resource scheduling request (fig. 15; e.g. scheduling request) to the network device before receiving the control information (par 291; a request for UL resources (a scheduling request signal or a buffer status report MAC CE) which the UE transmits to the eNB), wherein the resource scheduling request is used for indicating a data amount of data to be transmitted of the terminal device and a logical channel carrying the data to be transmitted (par 292; eNB receiving preferred logical channel priority set ID information from the UE in step (2) selects resources (for example, resources having a short TTI or resources having a long TTI) for easily application of a logical channel priority indicated by the corresponding set ID and then allocates the resources to the UE through UL grant).

Regarding claim 8, Ryoo discloses:
wherein, the control information comprises multiplexing manner information, and the multiplexing manner information is used for indicating a multiplexing manner of the remaining uplink grant resource (par 268; in one example, the eNB provides a logical channel priority set ID applied UL grant when allocating the corresponding UL grant to the UE. This may be performed through DCI transmitted through a PDCCH; wherein the logical channel priority reads on multiplexing manner information).

Regarding claim 9, Kim discloses:
wherein, the determining, by the terminal device, a multiplexing manner of remaining uplink grant resources comprises:
determining, by the terminal device, a multiplexing manner of the remaining uplink grant resources according to the multiplexing manner information (fig. 3 & par 30; in the example, second grant 320 or third grant 330 reads on the multiplexing manner information; also see par 7, par 33; and thus, the mapping of the remaining space of the MAC PDU 360 is determined based on the second or third grant).

Regarding claim 10, Kim discloses:
wherein, the multiplexing manner comprises at least one of the following manners: a global logical channel multiplexing manner, a partial logical channel multiplexing manner and an undefined logical channel multiplexing manner (fig. 3 & par 34; e.g. logical channel 4 317 having the 20-byte resource which is closest to the 20-byte remained space of the MAC PDU 360, the UE 101 maps the 20 bytes of the logical channel to the remained space of the MAC PDU 360; thus, the mapping of LCH 4 is at least a partial logical channel multiplexing manner).

Regarding claim 11, Ryoo disclose:
wherein, the global logical channel multiplexing manner comprises multiplexing the remaining uplink grant resources for all logical channels with a service carried thereon according to a specific priority order (fig. 15 & par 288; For example, the eNB configures and provides the UE with one logical channel priority set in an order of the logical channels A>B>C>D and additionally configures and provides the UE with one logical channel priority set in an order of C>D>A>B. For example, the logical channel priority set A>B>C>D may be the priority easily applied to a normal length TTI and the logical channel priority set C>D>A>B may be the priority easily applied to a short length TTI).

Regarding claim 12, Kim discloses:
wherein, the multiplexing, by the terminal device, the remaining uplink grant resources according to the multiplexing manner comprises: 
determining, by the terminal device, one or more target logical channels according to the multiplexing manner, wherein the target logical channel is a logical channel that can multiplex the remaining uplink grant resources (par 34; e.g. the target logical channel is LCH 4; logical channel 4 317 having the 20-byte resource which is closest to the 20-byte remained space of the MAC PDU 360, the UE 101 maps the 20 bytes of the logical channel to the remained space of the MAC PDU 360),
determining, by the terminal device, a priory for each logical channel of the target logical channel to multiplex the remaining uplink grant resources (par 39; e.g. the MAC device 215 of the UE 101 divides the aggregated resource among the logical channels (415). At this time. The MAC device 215 divides the resources according to the priorities and tokens of the logical channels); and
multiplexing, by the terminal device, the remaining uplink grant resources according to the priority for the each logical channel to multiplex the remaining uplink grant resources (par 43; e.g. the MAC device 215 multiplexes the RLC PDU s generated per logical channel into MAC PDUs and transmits the MAC PDUs using the resource indicated in the grant).

Regarding claims 13, Kim discloses a network device (par 7; e.g. base station), comprising:
a processor configured to determine uplink grant resources information and multiplexing manner information (par 27; e.g. plurality of grants transmitted by eNBs 120-128; wherein multiplexing manner information is interpreted as information that controls multiplexing data into the MAC PDU, hence including grant resource for the remaining logical channels in the plurality of grants transmitted by eNBs), wherein, the uplink grant resources information is used for indicating uplink grant resources (fig. 3 & par 29-32; in one example, first grant 320 reads on the uplink grant resource) configured by the network device for a terminal device (par 7; e.g. a base station transmits a grant to the terminal based on the buffer state report), the multiplexing manner information is used for indicating a multiplexing manner of remaining uplink grant resources (fig. 3 & par 30; in the example, second grant 320 or third grant 330 reads on the multiplexing manner information; also see par 7), wherein the remaining uplink grant resources are uplink grant resources in the uplink grant resources (fig. 3 & par 30, par 33-34; in the example, the UE 101 selects the MAC PDU 360 largest in size with the remained space and determines the logical channel… there are the logical channel 1 305, logical channel 3 315, and logical channel 4 317 of which the logical channel 1 305 is assigned the largest resource, such that the UE maps the data 345 of the logical channel 3 315 to the MAC PDU 360; thus, it is obvious that a grant resource 330 is the remaining uplink grant resource for logical channel 3 315) except a part of uplink grant resources used for carrying data in one or more logical channels corresponding to the uplink grant resources (fig. 3 & par 33; in the example, grant resource 330 is not assigned to logical channel 2 310 since first grant 320 is mapped to the MAC PDU 355 for the LCH 2).
Kim does not disclose explicitly:
determining control information, wherein the control information comprises grant resource and multiplexing manner information;
transmitting, by the network device, the control information to the terminal device (emphasis added).
However, Ryoo discloses:
determining control information, wherein the control information comprises grant resource and multiplexing manner information (par 268; in one example, the eNB provides a logical channel priority set ID applied UL grant when allocating the corresponding UL grant to the UE. This may be performed through DCI transmitted through a PDCCH; wherein the logical channel priority reads on multiplexing manner information);
transmitting, by the network device, the control information to the terminal device (par 268; i.e. the eNB transmits DCI to the UE; also fig. 15; thus grant resource and multiplexing manner regarding logical channels are control information being transmitted to the UE).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ryoo with the electronic system of Kim. One is motivated as such to inform a logical channel priority applied to the corresponding UL grant (Ryoo, par 269).

Regarding claim 14, Ryoo discloses:
receiving, by the network device, a resource scheduling request transmitted by the terminal device (fig. 15; e.g. scheduling request), wherein the resource scheduling request is used for indicating a data amount of data to be transmitted of the terminal device and a logical channel carrying the data to be transmitted (par 291; a request for UL resources ( a scheduling request signal or a buffer status report MAC CE) which the UE transmits to the eNB); and
determining, by the network device, the uplink grant resources according to the data amount and a service feature of the logical channel carrying the data to be transmitted (par 292; eNB receiving preferred logical channel priority set ID information from the UE in step (2) selects resources (for example, resources having a short TTI or resources having a long TTI) for easily application of a logical channel priority indicated by the corresponding set ID and then allocates the resources to the UE through UL grant).

Regarding claim 15, Kim discloses:
wherein, the multiplexing manner comprises at least one of the following manners: a global logical channel multiplexing manner, a partial logical channel multiplexing manner and an undefined logical channel multiplexing manner (fig. 3 & par 34; e.g. logical channel 4 317 having the 20-byte resource which is closest to the 20-byte remained space of the MAC PDU 360, the UE 101 maps the 20 bytes of the logical channel to the remained space of the MAC PDU 360; thus, the mapping of LCH 4 is at least a partial logical channel multiplexing manner).

Regarding claim 16, Kim discloses:
transmit priority indication information (par 26; e.g. priority per logical channel is configured according to the required service quality of the service), the priority indication information is used for the terminal device to determine priorities that different data packets in the each logical channel multiplex the remaining uplink grant resources (par 39; e.g. The MAC device 215 divides the resources according to the priorities and tokens of the logical channels).

Regarding claim 17, Kim discloses a terminal device (par 7; e.g. terminal), comprising: 
a transceiver, configured to receive uplink grant resources information (par 7; e.g. a base station transmits a grant to the terminal based on the buffer state report), and the uplink grant resources information is used for indicating uplink grant resources (fig. 3 & par 29-32; in one example, first grant 320 reads on the uplink grant resource) configured by the network device for the terminal device (par 7; e.g. a base station transmits a grant to the terminal based on the buffer state report);
a processor configured to determine a multiplexing manner of remaining uplink grant resources (par 27; wherein multiplexing manner information is interpreted as information that controls multiplexing data into the MAC PDU, hence including grant resource for the remaining logical channels; also fig. 3 & par 30; in the example, second grant 320 or third grant 330 reads on the multiplexing manner information; also see par 7, par 33; and thus, the mapping of the remaining space of the MAC PDU 360 is determined based on the second or third grant), wherein the remaining uplink grant resources are uplink grant resources in the uplink grant resources (fig. 3 & par 30, par 33-34; in the example, the UE 101 selects the MAC PDU 360 largest in size with the remained space and determines the logical channel… there are the logical channel 1 305, logical channel 3 315, and logical channel 4 317 of which the logical channel 1 305 is assigned the largest resource, such that the UE maps the data 345 of the logical channel 3 315 to the MAC PDU 360; thus, it is obvious that a grant resource 330 is the remaining uplink grant resource for logical channel 3 315) except a part of uplink grant resources used for carrying data in one or more logical channels corresponding to the uplink grant resources (fig. 3 & par 33; in the example, grant resource 330 is not assigned to logical channel 2 310 since first grant 320 is mapped to the MAC PDU 355 for the LCH 2); and 
multiplexing, by the terminal device, the remaining uplink grant resources according to the multiplexing manner (par 43; e.g. the MAC device 215 multiplexes the RLC PDU s generated per logical channel into MAC PDUs and transmits the MAC PDUs using the resource indicated in the grant).
Kim does not disclose explicitly:
receiving control information transmitted by a network device, wherein the control information comprises uplink grant resource information (emphasis added).
However, Ryoo discloses:
receiving control information, transmitted by a network device, wherein the control information comprises uplink grant resource information (par 268; in one example, the eNB provides a logical channel priority set ID applied UL grant when allocating the corresponding UL grant to the UE. This may be performed through DCI transmitted through a PDCCH).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ryoo with the electronic system of Kim. One is motivated as such to inform a logical channel priority applied to the corresponding UL grant (Ryoo, par 269).

Regarding claim 18, Ryoo and Kim discloses:
wherein, the control information comprises multiplexing manner information, and the multiplexing manner information is used for indicating a multiplexing manner of the remaining uplink grant resource (Ryoo, par 268; in one example, the eNB provides a logical channel priority set ID applied UL grant when allocating the corresponding UL grant to the UE. This may be performed through DCI transmitted through a PDCCH; wherein the logical channel priority reads on multiplexing manner information)’
determining, by the terminal device, a multiplexing manner of the remaining uplink grant resources according to the multiplexing manner information (Kim, fig. 3 & par 30; in the example, second grant 320 or third grant 330 reads on the multiplexing manner information; also see par 7, par 33; and thus, the mapping of the remaining space of the MAC PDU 360 is determined based on the second or third grant).

Regarding claim 19, Kim discloses:
wherein, the multiplexing manner comprises at least one of the following manners: a global logical channel multiplexing manner, a partial logical channel multiplexing manner and an undefined logical channel multiplexing manner (fig. 3 & par 34; e.g. logical channel 4 317 having the 20-byte resource which is closest to the 20-byte remained space of the MAC PDU 360, the UE 101 maps the 20 bytes of the logical channel to the remained space of the MAC PDU 360; thus, the mapping of LCH 4 is at least a partial logical channel multiplexing manner).

Regarding claim 20, Kim discloses:
wherein, the multiplexing, by the terminal device, the remaining uplink grant resources according to the multiplexing manner comprises: 
determining, by the terminal device, one or more target logical channels according to the multiplexing manner, wherein the target logical channel is a logical channel that can multiplex the remaining uplink grant resources (par 34; e.g. the target logical channel is LCH 4; logical channel 4 317 having the 20-byte resource which is closest to the 20-byte remained space of the MAC PDU 360, the UE 101 maps the 20 bytes of the logical channel to the remained space of the MAC PDU 360),
determining, by the terminal device, a priory for each logical channel of the target logical channel to multiplex the remaining uplink grant resources (par 39; e.g. the MAC device 215 of the UE 101 divides the aggregated resource among the logical channels (415). At this time. The MAC device 215 divides the resources according to the priorities and tokens of the logical channels); and
multiplexing, by the terminal device, the remaining uplink grant resources according to the priority for the each logical channel to multiplex the remaining uplink grant resources (par 43; e.g. the MAC device 215 multiplexes the RLC PDU s generated per logical channel into MAC PDUs and transmits the MAC PDUs using the resource indicated in the grant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619